
	
		II
		112th CONGRESS
		2d Session
		S. 3085
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mr. Menendez (for
			 himself, Mrs. Boxer,
			 Mr. Reed, Mr.
			 Merkley, Ms. Stabenow,
			 Mr. Durbin, Mr.
			 Franken, Mr. Begich,
			 Mrs. Feinstein, Mr. Lautenberg, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To provide for the expansion of affordable refinancing of
		  mortgages held by the Federal National Mortgage Association and the Federal
		  Home Loan Mortgage Corporation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Responsible Homeowner Refinancing
			 Act of 2012.
		2.DefinitionsIn this Act—
			(1)the term current borrower
			 means a mortgagor who is current on the subject mortgage at the time of the
			 refinancing, and has had no late payments in the preceding 6 months and not
			 more than 1 late payment in the preceding 12 months;
			(2)the term
			 eligible mortgage means any mortgage that—
				(A)is an existing
			 first mortgage that was made for purchase of, or refinancing of another first
			 mortgage on, a 1- to 4-family dwelling, including a condominium or a share in a
			 cooperative ownership housing association, on or before May 31, 2010;
				(B)is owned or
			 guaranteed by an enterprise;
				(C)with respect to
			 which, the mortgagor is a current borrower; and
				(D)includes existing
			 first mortgages with a loan-to-value ratio of less than 80 percent.
				(3)the term
			 enterprise means the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation;
			(4)the terms
			 FHFA and Director mean the Federal Housing Finance
			 Agency and the Director thereof, respectively;
			(5)the terms
			 Home Affordable Refinance Program and Program mean
			 the Home Affordable Refinance Program, administered by the FHFA and the
			 enterprises as part of the Making Home Affordable initiative announced on March
			 4, 2009;
			(6)the term—
				(A)LTV
			 means loan-to-value, or the ratio of the amount of the primary mortgage on a
			 property to the value of that property; and
				(B)CLTV
			 means combined loan-to-value, or the ratio of all mortgage debt on a property
			 to the value of the property;
				(7)the term
			 junior lien means a mortgage on the same property that is—
				(A)used as
			 collateral for the eligible mortgage; and
				(B)in a subordinate
			 position in terms of priority and recording status;
				(8)the term
			 same servicer means a lender that is providing refinancing for a
			 borrower whose loan they already service;
			(9)the term
			 qualified lender means a lender who is eligible to make
			 refinancing loans under the Program;
			(10)the terms
			 guarantee fee has the same meanings as in section 1327(a) of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 4547(a)); and
			(11)the term
			 average fees means the average contractual fee rate of
			 single-family guaranty arrangements by an enterprise entered into during 2012,
			 plus the recognition of any up-front cash payments over an estimated average
			 life, expressed in terms of basis points, such definition to be interpreted in
			 a manner consistent with the annual report on guarantee fees by the
			 FHFA.
			3.Streamlined
			 refinancing criteria
			(a)In
			 generalIn carrying out the Home Affordable Refinance Program,
			 each enterprise shall adopt and adhere to the criteria established under this
			 section.
			(b)Borrower
			 eligibilityThe enterprises shall include as eligible borrowers
			 in the Home Affordable Refinance Program all current borrowers who have an
			 eligible mortgage and meet those underwriting requirements for eligibility for
			 same servicer refinancing in the Program as of March 1, 2012, except that the
			 enterprises may not disqualify or impose varying rules within the Program for
			 borrowers based on LTV, CLTV, employment status or income.
			(c)Representations
			 and warrantiesThe enterprises shall not require of any lender
			 providing a loan under the Program any representations or warranties for such a
			 loan—
				(1)for the value,
			 marketability, condition, or property type, as evidenced by the appraisal or
			 alternative valuation methods, if that lender complies with the enterprises’
			 required methods and standards for ordering an appraisal under the Program;
			 or
				(2)that are not
			 required of same servicers under the Program as of March 1, 2012, whether that
			 loan is manually underwritten or underwritten through an automated system,
			 except that, under no circumstances shall greater representations and
			 warranties be required for a loan that is manually underwritten than for one
			 that is underwritten through an automated system.
				(d)Prohibition on
			 up-Front feesIn carrying out the Program, the enterprises may
			 not charge the qualified lender any loan level price adjustment, post
			 settlement delivery fee, adverse delivery charge, or other similar up-front
			 fee.
			(e)AppraisalsThe
			 enterprises shall develop and allow alternative streamlined methods to
			 determine the value of the property for which refinancing is sought through the
			 Program that eliminate the costs to the borrower and lender associated with
			 such determination. Until such time as such method is developed, and when the
			 existing automated valuation models of the enterprises are unable to determine
			 the value of a certain property for which refinancing is sought through the
			 Program, the enterprises shall bear the costs associated with the use of manual
			 appraisal of that property, without passing on such costs to the borrower or
			 lender.
			(f)Resubordination
			 of junior liens
				(1)In
			 generalIf the holder of a junior lien fails to resubordinate
			 that lien, thereby preventing the refinancing of the eligible mortgage through
			 the Program into a new mortgage, the holder of the junior lien shall be liable
			 for an amount equal to 5.0 percent of the first mortgage balance,
			 unless—
					(A)the new mortgage
			 would increase the first mortgage payment;
					(B)the new mortgage
			 would increase the loan balance by more than 3 percent or $3,000, whichever is
			 greater;
					(C)the new mortgage
			 is an adjustable rate mortgage or has a term exceeding 30 years;
					(D)the borrower has
			 violated the due-on-sale clause at any time;
					(E)the subordination
			 would put the junior lien at risk of a bankruptcy strip down;
					(F)the lender
			 seeking to originate the loan through the Program has a lien on the original
			 loan, or services the loan for a party, that is already in a junior position to
			 the junior lien holder; or
					(G)the underlying
			 trust documents for the junior lien, as of March 1, 2012, explicitly prohibit
			 the servicer of the junior lien from impacting the security interest of the
			 notes through resubordination.
					(2)FHFA
			 authorityAt the discretion of the Director, the FHFA may add to
			 the list of exceptions in paragraph (1) additional exceptions when the Director
			 determines a refinance would significantly increase the risk faced by the
			 junior lien holder, and in which a failure to resubordinate would be
			 justifiable.
				(3)Actions by
			 enterprisesUpon submission to an enterprise of documentation by
			 a qualified lender or eligible borrower that the holder of a junior lien has
			 failed to resubordinate its lien, thereby preventing the refinancing of the
			 eligible mortgage through the Program into a new mortgage, the enterprise shall
			 charge the junior lien holder and recoup the fine described in paragraph (1),
			 as applicable, and shall apply the payment to the balance of the borrower’s
			 first mortgage.
				(4)Limitations on
			 liabilitiesA junior lien holder shall not be liable to the
			 enterprise or to anyone else for the fine described in paragraph (1) if, within
			 30 days of the enterprise's written determination that a junior lien holder has
			 failed to resubordinate its lien for any reason other than those specified in
			 paragraph (1), that lien holder agrees to resubordinate its lien in compliance
			 with this section.
				(g)Carryover of
			 mortgage insurance
				(1)In
			 generalIf a mortgage insurer backing an eligible mortgage fails
			 to transfer coverage to a new mortgage refinanced through the Program or places
			 additional underwriting criteria or fees beyond those required by the Program
			 as a condition of transfer approval, thereby preventing the refinancing of the
			 eligible mortgage through the Program, that mortgage insurer shall be liable
			 for an amount equal to 5.0 percent of the first mortgage balance, unless the
			 new mortgage—
					(A)would increase
			 the first mortgage payment;
					(B)would increase
			 the loan balance by more than 3 percent or $3,000, whichever is greater;
					(C)is an adjustable
			 rate mortgage or has a term exceeding 30 years; or
					(D)the borrower has
			 violated the due-on-sale clause at any time.
					(2)Actions by
			 enterprisesUpon submission to an enterprise of documentation by
			 a qualified lender or eligible borrower that the mortgage insurer has prevented
			 the refinance of an eligible mortgage through the Program into a new mortgage,
			 the enterprise shall charge the mortgage insurer and recoup the fine described
			 in paragraph (1), as applicable, and shall apply the payment to the balance of
			 the borrower’s first mortgage.
				(3)Limitation on
			 liabilityA mortgage insurer shall not be liable to the
			 enterprise or to anyone else for the fine described in paragraph (1) if, within
			 30 days of the enterprise's written determination that a mortgage insurer has
			 prevented the refinancing of an eligible mortgage for any reason other than
			 those specified in paragraph (1), that mortgage insurer agrees to transfer
			 coverage in compliance with this section.
				(h)LimitationNotwithstanding
			 any other provision of law, the enterprises shall not be prevented from
			 purchasing or guaranteeing a mortgage resulting from the refinancing of an
			 eligible mortgage pursuant to this section and subject to all other provisions
			 of this section.
			(i)Guarantee
			 fees
				(1)In
			 general
					(A)Average
			 feeOn each mortgage refinanced under the Program in accordance
			 with this section, the enterprises shall set the average fee required under
			 this Act, as determined by the Director in an amount not less than the average
			 fees imposed in 2012 for such guarantees. The Director shall prohibit an
			 enterprise from offsetting the cost of the fee to the mortgage originators,
			 borrowers, and investors by decreasing other charges, fees, or premiums, or in
			 any other manner.
					(B)Authority to
			 limit offer of guaranteeThe Director shall prohibit an
			 enterprise from consummating any offer for a guarantee to a lender for
			 mortgage-backed securities, if the guarantee is inconsistent with the
			 requirements of this section.
					(2)Information
			 collection and analysisThe Director shall require each
			 enterprise to provide to the Director, as part of its annual report submitted
			 to Congress, for loans refinanced under the Program—
					(A)a description of
			 changes made to up-front fees and annual fees as part of the guarantee fees
			 negotiated with lenders; and
					(B)an assessment of
			 how the changes in the guarantee fees described in subparagraph (A) met the
			 requirements of paragraph (1).
					(j)RegulationsNot
			 later than 30 days after the date of enactment of this Act, the Director shall
			 issue any regulations or guidance necessary to carry out the changes to the
			 Program established under this section, which regulations or guidance shall be
			 put into effect not later than 90 days after the date of enactment of this
			 Act.
			(k)TerminationThe
			 requirements of this section shall expire concurrent with the expiration of the
			 Program.
			4.
			 Information for borrowers on eligibility for the Program
			(a)Notice to
			 borrowersNot later than 60 days after the date of enactment of
			 this Act, the enterprises shall notify all borrowers with a mortgage owned or
			 guaranteed by an enterprise about the Program and its eligibility criteria, and
			 inform borrowers of the website required under subsection (b).
			(b)Public access
			 to eligibility criteriaThe
			 Director shall establish, and the enterprises shall display a link on their
			 homepages to, a single website where borrowers may—
				(1)determine their potential eligibility for
			 participation in the Program;
				(2)see a complete list of and links to
			 participating lenders;
				(3)use a mortgage
			 refinance calculator to calculate potential payment savings based on different
			 interest rates; and
				(4)obtain tips on refinancing their
			 loan.
				5.Consistent
			 refinancing guidelines requiredNot later than 60 days after the date of
			 enactment of this Act, the FHFA shall issue guidance to require the enterprises
			 to make their refinancing guidelines consistent to ease lender compliance
			 requirements, and in particular with respect to loans with less than an 80
			 percent loan-to-value ratio and closing cost policies of the enterprises, which
			 regulations or guidance shall be put into effect not later than 90 days after
			 the date of enactment of this Act.
		6.Progress
			 reportsThe Director shall
			 provide to Congress monthly reports on the progress of the Program, and each
			 enterprise shall include and disclose, as part of its filings with the
			 Securities and Exchange Commission on Form 10–Q, Form 10–K, or any successors
			 thereto, detailed information on each enterprise’s progress and results in
			 implementing and executing the Program.
		
